Citation Nr: 0031628	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  98-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for ankylosing spondylitis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from June 1966 to June 1970.

The matter as to the increased evaluation for the veteran's 
PTSD comes to the Board of Veterans' Appeals (Board) from a 
July 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that increased the 
evaluation for PTSD from 30 percent to 50 percent.  With 
respect to the issue of whether new and material evidence had 
been submitted, this matter is before the Board from a 
September 1997 rating decision that determined that no new 
and material evidence had been submitted to reopen the 
veteran's service connection back claim.  

During the course of this appeal, the RO granted a 70 percent 
evaluation for PTSD effective from September 9, 1998.  
However, since the rating criteria provide for a higher 
evaluation for this disability, the appeal is continued.  
Where there is no clearly expressed intent to limit an 
appeal, the RO is required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 
6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  PTSD is manifested by depression, anger, moderate 
psychosocial and environmental problems, and a demonstrable 
inability to retain employment.  

3.  Service connection for ankylosing spondylitis was denied 
in an August 21, 1990 Board decision; no appeal followed.

4.  Documents submitted in support of the veteran's 
application to reopen a claim of service connection for 
ankylosing spondylitis subsequent to the 1990 Board decision 
consist of September 1998 VA hospitalization records and 1997 
and 1999 VA examination reports, 1996 to 1998 VA outpatient 
records, duplicate service medical records, a 1983 lay 
statement, and the veteran's contentions.  This evidence is 
not material as it does not bear directly or substantially on 
the specific matter under consideration, and is not so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 100 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1996).

2.  The August 1990 Board decision that denied service 
connection for ankylosing spondylitis is final.  38 U.S.C.A. 
§§ 5108; 7104 (West 1991); 38 C.F.R. § 20.302 (2000).  

3.  Evidence received since the Board's August 1990 decision 
with respect to service connection for ankylosing spondylitis 
is not new and material; and the claims are not reopened.  38 
U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 38 C.F.R. § 
3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service connection for PTSD was granted in June 1985 and 
assigned a 30 percent rating effective from March 8, 1984.  
At that time, the RO considered the veteran's service medical 
records that included evidence of wounds in Vietnam and 
Purple Heart citation and findings from 1984 VA psychiatric 
examinations and outpatient records that indicated the 
veteran had experienced a number of symptoms over the prior 
10 to 15 years associated with PTSD.  

VA examination conducted in May 1986 included a recitation of 
the veteran's past medical history and complaints of 
depression and anger, flashbacks, and difficulties with 
talking about his past experiences in Vietnam.  In addition 
to the veteran's PTSD, he also had ankylosing spondylitis, 
which further hindered him in his ability to work.  On 
examination, the examiner noted periods of depression and 
suicidal ideation with episodes of anger and isolative 
behavior.  The veteran reported nightmares, restlessness, and 
sleep disturbance all related to recollections of his Vietnam 
experiences.  He was diagnosed with PTSD, dysthymia, and 
ankylosing spondylitis.  

Private medical records dated from 1995 to 1996 reveal 
treatment and counseling for ongoing PTSD-related 
symptomatology, such as depression, severe Vietnam 
recollections, anger, and isolation.  Hallucinations were 
denied.  

VA outpatient records extending from 1996 to 1998 disclose 
treatment for symptomatology associated with ankylosing 
spondylitis and PTSD.  

VA PTSD examination dated in May 1997 disclosed that the 
veteran was engaged to be married and reported an emotionally 
close relationship with his fiancée.  He also reported that 
he had two friends in the area where he lived.  He had worked 
from 1970 to 1985, at which time he had to stop working due 
to his ankylosing spondylitis.  He reported no other problems 
on the job.  He recited the events in service and related 
that he had intrusive dreams about the incidents and sleep 
disturbance.  

At the time of examination, the veteran was not taking any 
medication or undergoing treatment for his psychiatric 
disorder.  At that time, the veteran reported that he last 
saw a doctor in 1995 and had not received any inpatient 
treatment.  The examiner noted that the veteran did not 
appear particularly distressed about his recollections and 
was able to express emotions.  His attention was adequate and 
he had no history of suicide attempts.  His mood and affect 
was flat to euthymic, he had no thought disorder symptoms, or 
clear anxiety or depression.  The veteran reported that he 
ate two meals a day and generally had a good appetite.  The 
veteran was able to help in the home with chores and cooking, 
lived with his girlfriend, and had some involvement with the 
Vietnam Veterans of America.  

Further, the veteran had elevations of schizoid, avoidant, 
dependent, and passive-aggressive personality disorder as 
well as anxiety, somatoform disorder, and psychotic 
delusions, the latter of which the examiner noted clearly 
were not present.  The diagnosis in pertinent part was PTSD, 
chronic, delayed.  

In a February 1998 letter, a private doctor noted that the 
veteran had not been seen for a couple of years and that his 
status was unclear at that time.

VA examination dated in May 1998 related to PTSD revealed 
complaints of forgetfulness, depression, recollections of 
past experiences, lack of trust, and restlessness.  On 
examination, the examiner noted no psychosis, thought 
disorder, or paranoia.  The veteran's affect was euthymic and 
well regulated, he showed some vagueness and tangential 
responses to questions.  The veteran appeared to have a close 
relationship with at least one sibling, but a strained 
relationship with his mother.  The veteran was active with 
veterans, driving the van, working at the coffee stands, and 
selling flowers.  The examiner noted chronic PTSD, delayed, 
ankylosing spondylitis, moderate level of stress, and 
assigned a Global Assessment of Functioning (GAF) score of 
65.  

VA inpatient record dated for admission on September 9, 1998 
relates to treatment of the veteran's PTSD.  At admission, 
the examiner noted that the veteran was vague and denied 
personal motivation for treatment, but stated that others 
were concerned about his anger.  The veteran described his 
symptoms as depression, hypervigilance, avoidance, emotional 
numbing, dissociative episodes in time, and flashbacks of his 
war experiences.  The veteran also reported a variety of 
combat related trauma as well as non-combat trauma, such as 
his witnessing his daughter being burnt in a barbecue 
accident for which the veteran expressed remorse and guilt.

The examiner noted logical thought processes, fair judgment 
and insight, self-described depression, sadness, and 
loneliness, and a blunt affect.  The veteran's anger was not 
readily apparent during the examination, but the examiner 
noted sarcasm in his tone.  During the course of his 
hospitalization, the examiner noted that the veteran made a 
rapid adjustment, became less irritable, but continued to be 
depressed with sleep disturbance.  During his stay, the 
veteran tried to repair family relationships and gain 
support.  By discharge, the examiner noted that the veteran's 
mood had improved and his irritation and anger had decreased 
significantly.  He denied any danger to self or others.  

VA examination conducted in February 1999 disclosed diagnoses 
of PTSD, chronic, delayed, major depression secondary to 
PTSD, chronic pain secondary to ankylosing spondylitis, and 
psychosocial problems, moderate, secondary to problems 
related to social environment, occupational, and economic.  
The GAF score assigned was 45 with a past score of 35.  Noted 
is that the veteran had not worked since 1985 and 
demonstrated significant social and occupational impairment 
completely secondary to PTSD.  He had been unable to 
socialize due to anxiety, paranoia in dealing with other 
people, and hypervigilance.  He remarried one year earlier 
and his relationship in his marriage was not good.  He 
reported that he could take care of his daily needs and 
hygiene.  

Further, the veteran spent most of the day watching 
television and reading the newspaper.  The veteran 
experienced flashbacks, nightmares, and depression.  He had 
suicidal thinking often because of guilt feelings and 
distressing memories of Vietnam experiences.  He reported 
that he had one to two friends, but was not close to them and 
saw them maybe twice a month.  The veteran reported that he 
spent most of his time smoking cigarettes and drinking 
coffee.  He reported that since his earlier hospitalization, 
he continued to have PTSD-related symptoms, but that he took 
medication to help control the crying spells.  

II. Pertinent Law and Regulations

Service connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors, but 
basically means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (2000).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.  The Secretary shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim without 
providing assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000).  

The Board notes here that evidence that requires medical 
knowledge, such as in this case, must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to 
an inservice injury or treatment.  Espiritu v. Derwinski, 2 
Vet. App. 494, 494 (1992).

New and material evidence

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Increased Ratings

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.
When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2000).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  38 C.F.R. § 4.126(b) (2000).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.

If a change in the rating schedule has occurred during the 
period of the appeal, the revised version of the rating 
schedule cannot be applied prior to the effective date of the 
change, and the Board is required to determine which version 
is more favorable to the veteran.  Accordingly, the Board 
should apply the amended regulation to rate the veteran's 
disability for periods from and after the effective date of 
the amendment and apply the prior regulatory provisions to 
rate the veteran's disability for any period preceding the 
effective date of the amendment.  VAOPGCPREC 3-2000.

Under the current regulations, PTSD is evaluated pursuant to 
Diagnostic Code 9411 that provides for a 70 percent 
evaluation where there is evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R.  Part 4, Diagnostic Code 9411 
(2000).

A rating of 100 percent under this diagnostic code is 
warranted in those situations in which the veteran's mental 
disability rises to a state of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R.  Part 4, Diagnostic Code 9411 (2000).

Under the regulations prior to November 7, 1996, to warrant 
an evaluation of 70 percent, the criteria formerly in effect 
required that the veteran show a severely impaired ability to 
establish and maintain effective or favorable relationships 
with others.  The psychoneurotic symptoms must be so severe 
and persistent that the veteran is severely impaired in the 
ability to obtain or retain employment.  38 C.F.R.  Part 4, 
Diagnostic Code 9411 (1996).

Under these same criteria, an evaluation of 100 percent is 
warranted for psychoneurotic disorders in those cases where 
the veteran shows that attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Further, the regulation 
requires evidence of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Other symptomatology includes 
a demonstrable inability to obtain or retain employment.  
38 C.F.R.  Part 4, Diagnostic Code 9411 (1996).  

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2000).

In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the Court 
held that the criteria under Diagnostic Code 9411 for a 
100 percent rating are independent bases for granting a 
100 percent evaluation.  Id; see also Richard v. Brown, 9 
Vet. App. 266, 268 (1996).  

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

III.	Analysis

This veteran contends that he has provided clinical evidence 
of increased severity associated with his PTSD, thus 
warranting a higher evaluation and further alleges that he 
has submitted new and material evidence in support of his 
service connection claim for ankylosing spondylitis.  
Specifically, the veteran alleges that he has provided 
evidence that his current ankylosing spondylitis is related 
to his period of active service.  The Board has analyzed 
these issues separately below.

Increased Rating for PTSD

The Board notes that the veteran was granted entitlement to 
individual unemployability in a February 1999 rating 
decision.  In that decision, the Hearing Officer noted that 
from 1985, the veteran's physical health, in particular, his 
back disorder, had incapacitated him to the point of 
interfering with his ability to obtain and retain work.  The 
Hearing Officer also noted that at the time when the veteran 
ceased working, his physical problems initially accounted for 
his inability to obtain and maintain gainful employment, but 
that over the ensuing years, symptomatology of his PTSD had 
also steadily increased in severity.  
Specifically noted is that the veteran required ongoing 
treatment to deal with his psychiatric problem, which, in 
part, was made more difficult due to his financial issues.  
Thus, the Hearing Officer concluded that in light of 
reasonable doubt, entitlement to individual unemployability 
was warranted in view of the veteran's inability to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  

Currently, the veteran's service-connected disability PTSD is 
rated at 70 percent under the amended regulation, Diagnostic 
Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  
The Board finds that based on the medical evidence of record 
and the veteran's own testimony, the next higher evaluation 
of 100 percent is warranted in this case under the regulation 
prior to the amendment for psychiatric disorders, and in 
particular, for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1996).  

Essentially, the clinical data in favor of an increased 
rating to 100 percent include objective findings during the 
veteran's hospitalization in September 1998 that revealed 
severe exacerbation of PTSD-related symptomatology.  As noted 
above, at that time, the veteran was admitted for treatment 
due to deterioration in his psychosocial functioning and an 
inability to manage his psychiatric problem on an outpatient 
basis.  Although at discharge, he demonstrated improvement 
overall in his ability to deal with his PTSD symptoms, 
throughout the course of his hospital stay, the evidence 
disclosed continuous ongoing depression, loneliness, and 
anxiety.  

The Board notes that in addition to the above evidence, 
clinical findings reported in the most recent VA examination 
in 1999 disclosed that the veteran demonstrated significant 
social and occupational impairment completely secondary to 
PTSD.  He was unable to socialize due to anxiety and paranoia 
when around other people, and there was discord in his 
marital relationship.  The veteran experienced flashbacks, 
nightmares, and depression, and often had suicidal thoughts 
related to distressing memories of Vietnam.  The veteran had 
only a few friends and reported that he saw them maybe twice 
a month. 

In view of Johnson v. Brown, 7 Vet. App. 95, 97, and as 
confirmed in Richard v. Brown, 9 Vet. App. 266, where the 
rating criteria under Diagnostic Code 9411 serve as 
independent bases for granting a 100 percent evaluation for 
PTSD, the Board hereby determines that impairment associated 
with the veteran's PTSD rises to the level required for a 
total evaluation pursuant to the rating criteria for 
Diagnostic Code 9411 prior to November 7, 1996.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 311.  As noted herein, the 
veteran has presented clinical evidence of demonstrable 
social and occupational impairment completely secondary to 
his PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1996).  Therefore, under these factual circumstances, the 
veteran's disability picture associated with his PTSD more 
nearly approximates the criteria required for the 100 percent 
rating under the former diagnostic code.  Overall, the record 
is clear that the veteran is hindered completely from working 
due to his service-connected PTSD, and as such, his 
disability warrants a total rating of 100 percent pursuant to 
Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1996).

New and material evidence

The Board notes that in its August 1990 decision, it denied 
the veteran's service connection claim for ankylosing 
spondylitis due to a lack of competent evidence to link any 
post-service back disability to his period of active service.  
Essentially, the veteran's service medical records were 
negative for any evidence that related his current ankylosing 
spondylitis to an inservice injury or occurrence.  

Evidence received subsequent to the August 1990 Board 
decision include September 1998 VA hospitalization records 
and 1997 and 1999 VA examination reports, 1996 to 1998 VA 
outpatient records, duplicate service medical records, a 1983 
lay statement, and the veteran's contentions.  Thus, the 
Board acknowledges that the veteran has submitted evidence 
that is new to the record since the final disallowance in 
August 1990.  

However, such records do not bear directly and substantially 
upon the specific matter at issue, that is, the incurrence of 
ankylosing spondylitis as a result of active service.  The 
above-noted evidence basically reflects treatment for 
ankylosing spondylitis since 1990, but it fails to 
demonstrate a relationship between current back disability 
and any incident of service.  Overall, while the evidence 
reveals treatment for ongoing symptomatology associated with 
ankylosing spondylitis, the evidence does not speak to 
symptoms associated with ankylosing spondylitis during his 
period of service.  Thus, the newly submitted evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim, in that it does not tend to 
show that the veteran's ankylosing spondylitis was incurred 
in service, or are otherwise attributable to service.  38 
C.F.R. § 3.156(a) (2000).


ORDER

An evaluation of 100 percent for PTSD is allowed, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.

New and material evidence was not presented to reopen the 
claim of entitlement to service connection for ankylosing 
spondylitis; service connection remains denied.



		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 14 -


- 14 -


